MEMORANDUM OPINION
NIX, Judge.
Plaintiff in error, Frederick Douglas Bray, hereinafter referred to as the defendant, was convicted in the District Court of Oklahoma County with the crime of Attempted Robbery with Firearms, and sentenced to 99 years in the penitentiary. From that judgment and sentence he has appealed to this Court.
We will not recite the facts and evidence herein, as it has been detailed in our opinion of Bray v. State, Okl.Cr., 450 P.2d 512, handed down January 29, 1969.
We have also dealt with defendant’s assignments of error relating to inadmissible evidence in the previous case, supra. The only new issue raised in the instant case alleges that the defendant was prejudiced by the refusal of the trial court to admit into evidence a stipulation dealing with a prior conviction based upon the same transaction.
Having stated no authority for this unique proposition of law, and since this Court is of the opinion that this is not fundamental error, we will not search the books for authorities to support the mere assertion that the trial court has erred.
It is the opinion of this Court that the defendant had a fair and impartial *516trial, that the issues were properly submitted to the jury, and that the evidence amply supports the jury’s verdict.
It is, therefore, the further opinion of this Court that the judgment and sentence in the District Court of Oklahoma County should be, and the same is, affirmed.
BRETT, P. J., and BUSSEY, J., concur.